By the Court.
This award is not good, because not made by the three persons to whom the parties submitted it. Judgments on awards, are authorised by the act of assembly of 1705, but then the award must be made by the referees, to whom the cause was submitted. As to the rule of the Court of Common Pleas, it cannot make a judgment good, which is not entered according to law. If no exceptions be filed within four days, the Court of Common Pleas will make no enquiry into the conduct of the referees, or into any mistakes supposed to have been made by them. But the party against whom judgment is entered, has a right to his writ of error, and if error appears on the record, we are bound to reverse the judgment. In this case, error does appear;—there is no legal foundation for the judgment. We are therefore of opinion, that it should be reversed.
Judgment reversed.